 


114 HR 5347 IH: Social Security Disability Fairness Act of 2016
U.S. House of Representatives
2016-05-26
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I 
114th CONGRESS
2d Session
H. R. 5347 
IN THE HOUSE OF REPRESENTATIVES 
 
May 26, 2016 
Mr. Rodney Davis of Illinois (for himself and Mr. Kind) introduced the following bill; which was referred to the Committee on Ways and Means
 
A BILL 
To provide for phased-in payment of Social Security Disability Insurance payments during the waiting period for individuals with a terminal illness. 
 
 
1.Short titleThis Act may be cited as the Social Security Disability Fairness Act of 2016. 2.Phased-in payment of SSDI benefits during the waiting period for the terminally ill (a)In generalSection 223 of the Social Security Act (42 U.S.C. 423) is amended— 
(1)in subsection (a)— (A)in paragraph (1), in the matter following subparagraph (E), by striking or (ii) and inserting (ii) subject to paragraph (2)(B), for each month beginning with the first month during all of which the individual is determined under subparagraph (D) of subsection (d)(2) to be under a disability and in which he becomes so entitled to such insurance benefits, or (iii); 
(B)in paragraph (2)— (i)in subparagraph (A), by striking or at the end; 
(ii)by redesignating subparagraph (B) as subparagraph (C); (iii)in subparagraph (C), as so redesignated, by striking (ii) and inserting (iii); and 
(iv)by inserting after subparagraph (A) the following new subparagraph:  (B)in any case in which clause (ii) of paragraph (1) of this subsection is applicable, the first month for which the individual becomes entitled to such disability insurance benefits, subject to the phase-in percentage period described in paragraph (3)(A), or; and 
(C)by adding at the end the following new paragraph:  (3) (A)For purposes of paragraph (2)(B), in any case in which clause (ii) of paragraph (1) of this subsection is applicable, an individual's disability insurance benefit for the earliest period of consecutive calendar months throughout which the individual has been entitled to such insurance benefits shall be equal to the product of the benefit amount determined under paragraph (2)(B) (as determined before application of this paragraph) and— 
(i)for the first calendar month, 50 percent; (ii)for the second calendar month, 75 percent; and 
(iii)for each subsequent calendar month through the twelfth calendar month, 100 percent. (B)If an individual who has been determined under subparagraph (D) of subsection (d)(2) to be under a disability has been entitled to a disability insurance benefit on such basis for 12 consecutive calendar months, the individual's disability insurance benefit for any month during the subsequent period of 12 consecutive calendar months shall be equal to— 
(i)the benefit amount determined under paragraph (2)(B) (as determined before application of subparagraph (A)); minus (ii)the quotient obtained by dividing the total amount of disability insurance benefits provided to the individual during the earliest period of five consecutive calendar months for which the individual was entitled to such benefits on such basis by 12. 
(C)If an individual who has been determined under subparagraph (D) of subsection (d)(2) to be under a disability has been entitled to a disability insurance benefit on such basis for 24 consecutive calendar months, the individual's disability insurance benefit for any subsequent month shall be equal to 95 percent of the benefit amount determined under paragraph (2)(B) (as determined before application of subparagraphs (A) and (B)).; and (2)in subsection (d)(2), by adding at the end the following: 
 
(D)For purposes of clause (ii) of paragraph (1) of subsection (a), an individual shall be determined to be under a disability upon submission of a diagnosis of a terminal illness (as defined in section 1861(dd)(3)(A)) that has been certified by not less than 2 physicians (as defined in section 1861(r)(1)) who are not related (as defined in section 267(c)(4) of the Internal Revenue Code) and are not in the same physician group practice.. (b)Reports to Congress (1)Report by Social Security AdministrationNot later than 12 months after the date of the enactment of this Act, and each year thereafter, the Commissioner of Social Security, in coordination with the Inspector General of the Social Security Administration, shall submit to the relevant committees of Congress a report that evaluates the provision of disability insurance benefits to terminally ill individuals, including— 
(A)the total number of individuals who— (i)filed applications for disability insurance benefits (as determined under section 223(a)(3) of the Social Security Act) based on a diagnosis of a terminal illness; 
(ii)receive such benefits; (iii)die within 6 months of first receiving such benefits; 
(iv)die within 12 months of first receiving such benefits; (v)receive such benefits during the period described in section 223(a)(3)(B) of the Social Security Act; and 
(vi)receive such benefits during the period described in section 223(a)(3)(C) of the Social Security Act; (B)the total amount expended, including related administrative expenses, for the provision of disability insurance benefits under section 223(a)(3) of the Social Security Act to individuals diagnosed with a terminal illness; and 
(C)recommendations for such legislation and administrative actions as are determined appropriate for preventing fraud, waste, and abuse related to such benefits. (2)Report by Government Accountability OfficeNot later than 4 years after the date of the enactment of this Act, the Comptroller General of the United States shall submit a report to the relevant committees of Congress that evaluates the provision of disability insurance benefits to terminally ill individuals and provides recommendations for such legislation and administrative actions as are determined appropriate to improve the provision of such benefits to such individuals. 
(c)Effective date; sunset 
(1)In generalSubject to paragraph (2), the amendments made by this section shall apply to benefits payable for months beginning after December 31, 2016. (2)SunsetThe amendments made by subsection (a) shall cease to have effect on January 1, 2022, and upon such date, section 223 of the Social Security Act shall read as if such amendments had not been enacted.  
 
